Per curiam.
This matter is before the Court on the Report and Recommendation of the Special Master in which he recommends that Respondent Eddie Lee Denhardt be disbarred for his violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, Bar Rule 4-102 (d). The State Bar filed a Formal Complaint against Denhardt and at the evidentiary hearing he explained his actions, but stipulated that he pled guilty in the Gwinnett County Superior Court on 38 counts of false statements and writings, Indictment No. 03-B-1242-5, which are felonies. Disbarment is the recommended punishment for conviction of a felony, see Rule 8.4 (d).
We have reviewed the record and agree that disbarment is the appropriate sanction in this case. Accordingly, it hereby is ordered that the name of Eddie Lee Denhardt be removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.